         
     
  FIRST POTOMAC REALTY TRUST   Exhibit 10.1

RESTRICTED STOCK AGREEMENT
     This RESTRICTED STOCK AGREEMENT, is entered into on February 22, 2011 (the
“Agreement”), by and between, First Potomac Realty Trust, a Maryland real estate
investment trust (the “Company”), and _______________ (the “Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the First Potomac Realty Trust 2009 Equity
Compensation Plan, as amended (the “Plan”).
     WHEREAS, on February 22, 2011 (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company approved the grant, as of February 22, 2011, of a Restricted Stock
Award, pursuant to which the Recipient shall receive shares of the Company’s
Class A Common Stock, par value $.01 per share (“Common Stock”), pursuant to and
subject to the terms and conditions of the Plan.
     NOW, THEREFORE, in consideration of the Recipient’s services to the Company
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Number of Shares; Restrictions. The Company hereby grants the Recipient
a Restricted Stock Award (the “Stock Award”) of __________ shares of Common
Stock (the “Restricted Shares”) pursuant to the terms of this Agreement and the
provisions of the Plan. The Restricted Shares may not be sold, assigned,
transferred, pledge, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period, as defined in
Section 2 below.
     2. Lapse of Restrictions; Restricted Period. Except as otherwise provided
in the Recipient’s Employment Agreement with the Company, the restrictions set
forth in Section 1 above shall lapse and a portion of the Restricted Shares
shall become unrestricted and freely tradable as follows: (i) 20% of the
Restricted Shares on February 22, 2012; (ii) 20% of the Restricted Shares on
February 22, 2013; (iii) 20% of the Restricted Shares on February 22, 2014;
(iv) 20% of the Restricted Shares on February 22, 2015; and (vi) 20% of the
Restricted Shares on February 22, 2016.
     3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Stock shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.

 



--------------------------------------------------------------------------------



 



     4. Rights of Stockholder. From and after the Date of Grant and for so long
as the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.
     5. Termination of Employment. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, in the event that Recipient
ceases to be employed by the Company for any reason prior to the lapse of the
Restricted Period, then the Restricted Stock and any accrued but unpaid
dividends that are at that time subject to restrictions set forth herein shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Recipient or any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such shares of Restricted Stock or certificates.
     6. Miscellaneous.
     (a) Entire Agreement. The Recipient’s Employment Agreement with the
Company, this Agreement and the Plan contain the entire understanding and
agreement of the Company and the Recipient concerning the subject matter hereof,
and supersede all earlier negotiations and understandings, written or oral,
between the parties with respect thereto.
     (b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company shall supersede any provisions of the Plan and this
Agreement.
     (c) No Guarantee of Continued Service. The Recipient acknowledges and
agrees that nothing herein shall be deemed to create any implication concerning
the adequacy of the Recipient’s services to the Company or any of its
subsidiaries or shall be construed as an agreement by the Company or any of its
subsidiaries, express or implied, to employ the Recipient or contract for the
Recipient’s services, to restrict the right of the Company or any of its
subsidiaries to discharge the Recipient or cease contracting for the Recipient’s
services or to modify, extend or otherwise affect in any manner whatsoever, the
terms of any employment agreement or contract for services that may exist
between the Recipient and the Company or any of its subsidiaries.
     (d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign,

 



--------------------------------------------------------------------------------



 



encumber, pledge or otherwise transfer its rights and interests hereunder,
except as provided in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.
     (e) Withholding of Taxes. Upon a portion or all of the Restricted Shares
becoming unrestricted, Recipient may elect to satisfy the Company's tax
withholding obligations by having shares withheld up to an amount that does not
exceed the Recipient's minimum applicable withholding tax rate for federal
(including FICA), state and local liabilities.
     (f) Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
     (g) Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.
     (h) Notices. Any notice to the Company provided for in this Agreement shall
be addressed to the Company in care of the General Counsel at the headquarters
of the Company, and any notice to the Recipient shall be addressed to the
Recipient at the current address shown on the payroll of the Company, or such
other address as the Recipient may designate to the Company in writing pursuant
to the procedures of this Section 6(g). Any notice shall be given by personal
delivery, by first class U.S. Mail, or by facsimile.
     (i) Amendments. Subject to the provisions of the Plan, this Agreement may
be amended or modified at any time by an instrument in writing signed by the
parties hereto.
     (j) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
 
  FIRST POTOMAC REALTY TRUST
 
   
Attest:
   
 
   
 
  By:
 
   
 
  RECIPIENT
 
   
 
  Name

 